UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January18, 2008 (January18, 2008) QUICK-MED TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-27545 65-0797243 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3427 SW 42nd Way Gainesville, Florida 32608 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 835-2211 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. (b)Departure of Director Effective January 18, 2008, Ms. Cheryl Turnbull resigned as Special Limited Partner of Phronesis Partners, LP (“Phronesis”) and as a result, Ms. Turnbull also resigned as a member of the Company’s Board of Directors. Ms. Turnbull was originally appointed as a member of the Company’s Board of Directors pursuant to the terms of astockholders agreement dated November 30, 2004 (the “Stockholders Agreement”) by and among Phronesis, the Company, Michael R.Granito, Chairman of the Boardof Directors of the Company, and David S. Lerner, the Company’s President and a member of the Company’s Board of Directors, under which Phronesis was granted the right to designate a qualified individual to the Company’s Board of Directors. In addition, under the Stockholders Agreement, Phronesis, Mr.
